UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6951



KEITH B. HAWKINS,

                                               Plaintiff - Appellant,

          versus

NORFOLK POLICE DEPARTMENT; SAMMY HODGES; E. G.
BAYNON; MARVIN HIGH,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-681-AM)


Submitted:   October 8, 1996               Decided:   October 22, 1996


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Keith B. Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith B. Hawkins appeals the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hawkins v. Norfolk Police Dep't, No. CA-96-681-AM (E.D. Va. May 17,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2